Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1-6 and 21-26 are vague because the recitation of “pillar-like” is not clear as to what characteristics of a pillar are exhibited by the “pillar-like” structures. 
In response to this rejection, Applicant’s argue that paragraph [0020] of the instant specification provides characteristics of a pillar exhibited by the “pillar-like” structures. Specifically, Applicants refer to the following passage: 
The pillar-like structures may have a shape that is adapted to preferentially trap target fetal cells while allowing maternal cells to flow over the polystyrene surface and out of the PCLMD chip. For example, the pillar-like structures may include multiple, intersecting arms (e.g., four or eight arms arranged in a cross or double-cross structure), may have a height of 0.5 µm, and may have an overall diameter of 10 µm, which may assist in trapping fetal trophoblast cells, which are relatively large (e.g., 16 µm in diameter) compared to maternal blood cells (e.g., white blood cells may have a diameter of 6 µm).



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).


Claims 21-27 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 21-27 of copending Application No. 15/930,410 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Copending ‘410 claims: 
	21.	A method for isolating fetal cells from a maternal blood sample using a system for non-invasive prenatal testing, comprising a substrate coated with a cell-capturing surface, the cell-capturing surface including an array of pillar-like structures, each pillar-like structure including a plurality of intersecting arms, the method comprising the steps: 
	supplying the maternal blood sample to an inlet of a microfluidic channel of a laser micro-dissectible (LMD) chip; and
	flowing the maternal blood sample through the microfluidic channel and over a polymer membrane coating one or more surfaces of the microfluidic channel. 
	22.	The method of claim 21, wherein the cell-capturing surface comprises a polystyrene membrane, and wherein the array of pillar-like structures are imprinted on the polystyrene membrane. 
23.	The method of claim 21, wherein the cell-capturing structure has a diameter in a range of 8-12 µm. 
	24.	The method of claim 21, wherein each pillar-like structure has a height in a range of 0.2-2 µm. 
	25.	The method of claim 21, wherein each pillar-like structure is spaced apart from neighboring pillar-like structures by an equal amount. 
	26.	The method of claim 21, wherein each pillar-like structure comprises a double-cross pillar structure including four arms that intersect at a center of the double-cross pillar structure, each arm having a length of 10 µm. 
	27.	The method of claim 21, wherein the substrate includes a microfluidic channel and the cell-capturing surface extends along a length and width of the microfluidic channel. 

Claims 1-7 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of copending Application No. 16/224,576 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Copending ‘576 claims: 
	1.	A system for non-invasive prenatal testing, comprising: a substrate coated with a cell-capturing surface, the cell-capturing surface including an array of pillar-like structures, each pillar-like structure including a plurality of intersecting arms. 
	2.	The system of claim 1, wherein the cell-capturing surface comprises a polystyrene membrane, and wherein the array of pillar-like structures are imprinted on the polystyrene membrane. 
	3.	The system of claim 1, wherein each pillar-like structure has a diameter in a range of 8-12 µm. 
	4.	The system of claim 1, wherein each pillar-like structure has a height in a range of 0.2-2 µm. 
	5.	The system of claim 1, wherein each pillar-like structure is spaced apart from neighboring pillar-like structures by an equal amount. 
	6.	The system of claim 1, wherein each pillar-like structure comprises a double-cross pillar structure including four arms that intersect at a center of the double-cross pillar structure, each arm having a length of 10 µm. 
	7.	The system of claim 1, wherein the substrate includes a microfluidic channel and the cell-capturing surface extends along a length and width of the microfluidic channel. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-27 of copending Application No. 15/930,410 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending ‘410 claims a method that uses a system with the same limitations as the system of instant claims 1-7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
See above for claims 21-27 from copending ‘410. 

Claims 1, 3-7, 21, and 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,688,492. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘492 claims a method with essentially the same steps as the instant method and uses a system with essentially the same limitations as the instant system.
Patent ‘492 claims: 
1.	A method for isolating fetal cells from a maternal blood sample comprising: 
supplying, by a polymer-coated laser microdissectible (PCLMD) chip, the maternal blood sample to an inlet of a microfluidic channel of a laser micro-dissectible (LIVID) chip; and
flowing, by the PCLMD chip, the maternal blood sample through the microfluidic channel and over a polymer membrane coating one or more surfaces of the microfluidic channel, the polymer membrane comprising an array of structures, wherein the array of structures comprises an array of pillar-like structures each having a diameter of 10 µm and each spaced apart from neighboring pillar-like structures by 10-15 µm, and wherein the array of pillar-like structures comprises an array of double-cross pillar structures, each double-cross pillar structure comprising two crosses intersecting at a center region of the double-cross pillar, each cross comprised of two arms of equal length intersecting at the center region, and wherein the double-cross pillar structures have similar size as the fetal cells and bind with the fetal cells to isolate fetal cells from a maternal blood sample.
2.	The method of claim 1, wherein flowing the maternal blood sample through the microfluidic channel comprises flowing the maternal blood sample at a flow rate in a range of 0.1-2 mL/hour. 
3.	The method of claim 1, wherein flowing the maternal blood sample through the microfluidic channel comprises flowing the maternal blood sample through a plurality of curved portions of the microfluidic channel. 
4.	The method of claim 1, further comprising, before supplying the maternal blood sample to the inlet of the microfluidic channel, supplying one or more antibodies to the inlet of the microfluidic channel and flowing the one or more antibodies through the microfluidic channel, the one or more antibodies bind to the polymer membrane using a neutravidin linker and raised against one or more antigens present on the fetal cells, and wherein the one or more antibodies comprises the neutravidin linker that binds to biotin on the polymer membrane. 
5.	The method of claim 1, further comprising capturing an identified fetal cell immobilized on the polymer membrane using laser microdissection. 
Patent ‘492 differs from the instant invention in not claiming a specific pillar height, pillar spacing, and length of arms of the pillar structures. 
However, the optimum height, spacing and length of arms on the pillar structures to capture cells can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art. 

Claims 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 16/224,576 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending ‘576 claims a method with essentially the same limitations as the instant method.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Copending ‘576 claims: 
14.	A method for isolating fetal cells from a maternal blood sample, comprising: 
supplying the maternal blood sample to an inlet of a microfluidic channel of a laser micro-dissectible (LMD) chip; and
flowing the maternal blood sample through the rnicrofluidic channel and over a polymer membrane coating one or more surfaces of the rnicrofluidic channel, the polymer membrane comprising an array of structures configured to trap the fetal cells.
15.	The method of claim 14, wherein flowing the maternal blood sample through the microfluidic channel comprises flowing the maternal blood sample at a flow rate in a range of 0.1-2 mL/hour. 
16.	The method of claim 14, wherein flowing the maternal blood sample through the microfluidic channel comprises flowing the maternal blood sample through a plurality of curved portions of the microfluidic channel. 
17.	The method of claim 14, wherein the array of structures configured to trap the fetal cells comprises an array of pillar-like structures each having a diameter of 10 µm and each spaced apart from neighboring pillar-like structures by 10-15 µm. 
18.	The method of claim 17, where the array of pillar-like structures comprises an array of double-cross pillar structures, each double-cross pillar structure comprising two crosses intersecting at a center region of the double-cross pillar, each cross comprised of two arms of equal length intersecting at the center region. 
19.	The method of claim 14, further comprising, before supplying the maternal blood sample to the inlet of the microfluidic channel, supplying one or more antibodies to the inlet of the microfluidic channel and flowing the one or more antibodies through the microfluidic channel, the 4 one or more antibodies configured to bind to the polymer membrane and raised against one or more antigens present on the fetal cells.
20.	The method of claim 14, further comprising capturing an identified fetal cell immobilized on the polymer membrane using laser microdissection. 

However, the optimum height, spacing and length of arms on the pillar structures to capture cells can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



4/22/2021